      Case 2:19-cv-00789 Document 1 Filed 10/31/19 Page 1 of 7 PageID #: 1




                  UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF YIEST VIRGINIA
                                     CIIARLESTON


I'NTTED STATES OF AMERICA,

                         Plaintiff     ,

                                                   CIVIL   ACTION NO.     2:19-cv-789



CAI   DRACO PISTO',,   SERIA], NO. DA178112R0
TWO INGAZINES AND      80 ROUNDS OE 762.39 AMMI'NITION
                        Defendants         .


(EVERICK NEWBORN ATiID RICHARD        NEWBORN)


                    VERIFIED COMPI,AINT OF E'ORFEITURE

       Comes   now, the United States of America ("Pl-aintiff"),                   by and
through its attorneys, Michael B, Stuart, United States Atto.rney
for the Southern District            of West Virginia, and Christopher                  R.

Arthur, Assistant United States Attorney for the Southern District
of West Virginia, and respectful-1y states as foll-ows:

                            I{ATURE OF TEE ACTION


       1. This is a civil       action in rem brought on behalf of the
United states of America, pursuant to 18                       U. S.   C. S 983 (a) , to
enforce the provisions of 21 U.S.C. S 881(a) (6), for the forfeiture


                                               1
      Case 2:19-cv-00789 Document 1 Filed 10/31/19 Page 2 of 7 PageID #: 2




of the defendants' property on the grounds that it was furnished
or intended to be furnished in exchange for a controfled substance,
or constitutes proceeds traceabfe to such an exchange, in violation
of the Controffed Substances Act, 2l U.S.C.                      SS 801   et   seq.

                                 TBE   DEE:ENDATiIT   IN   REM


       2.      The defendant property is more particularly                      identified
as folfows:

       .l          CAI   DRACO PISTOL SERIAL      No. DA178112R0; and
      ii. 2 magazines with 80 ROUNDS POY 162.39 ammunit.ion.
The above items were seized on or about May 30, 201,9, from the
possession of Mr. Everick Newborn ("Newborn") at 4805 Noyes Avenue,
Charleston, West Virginia.

                                .TURISDICTION AI{D VENUE


       3. Plaintiff           brings this action in rem in its own right to
forfeit        and condemn the defendant property.                    This Court       has

jurisdiction over an action              commenced     by the United States under
28 U.S.C. S 1345, and over an             action for forfeiture under 28 U.S.C.
S   1355 (a)   .




                                              2
       Case 2:19-cv-00789 Document 1 Filed 10/31/19 Page 3 of 7 PageID #: 3




        4.        Venue    is proper in this district          pursuant to 28 U.S.C
S 1355(b) (1), because the acts or omissions givj-ng rise to the
forfeiture occurred in this district.

        5.        Upon   the filing of this verified compfaint, the plaintiff
requests that the Clerk of this Court issue an arrest warrant in
IgI! pursuant to Supplemental Rufe G(3) (b) (i), which the plaintiff
wilf execute upon the seized personal property in the custody of
the Drug Enforcement Administration, pursuant to Suppl-ementaf Rufe
G   (3) (c)   .


                                  B.ASIS FOR   FORE   EITURE


         6.       The defendant property is subject to forfej-ture to the
United States pursuant to 21 U.S.C. S 881(a) (6) because it                      was

purchased with cash that constitutes proceeds of the i11ega1 sale
of controll-ed substances.

                                          FACTS


         1         Mr. Everick Newborn was indicted in a two-count
indictment with violal-ion of 21 U.S.C. S 8a1(a) (1) (distribution
of    methamphetamine )       .




                                               3
    Case 2:19-cv-00789 Document 1 Filed 10/31/19 Page 4 of 7 PageID #: 4




     8.          On May    30, 2OI9,   DEA   and U.S. Marshal Service executed
a federal arrest warrant for Everick Newborn at his residence at
4805 Noyes Avenue          ln Charleston, West Virginia ('tresidence")   .



     9.          Newborn   disclosed that the officers woufd find pi11s in
the living room, and a "Draco" gun under the bed in the                      main

bedroom.

     10. officers            requested a search warrant from federal
Magistrate Judge Tinsley who issued the search warrant for the
res idence   .



     11. On May 30, 2019, offj-cers executed the search warrant
finding the following:

     i.          $5,000 U.S. Currency found in the pillow in the bedroom,'

     ii.         Black Taurus   9mm    semi-automatic handgun G2, serial      No.

TLY|09212    w   iLh loaded magazine;

     iii.        CAI Draco 7.62    39mm      rif1e, serial No. DA1781120, with
foaded drum magazine and other loaded magazine; and

     iv.         1,503 30 mg oxycodone piI1s.

      12. On July L6, 20L9, Newborn pled guilty to count one of
the indictment.

                                              4
    Case 2:19-cv-00789 Document 1 Filed 10/31/19 Page 5 of 7 PageID #: 5




     13. On October 16, 201,9, the district               court sentenced
Newborn to prison reJ-ating to his activities              of distributing
methamphetamine, and being in possession of oxycodone pi11s in
viofation of 2\ U.S.C. S 841(a) (1).

     L4.      Newborn did not dispute the two-1evef enhancement
re.Iating to the firearms focated in the residence pursuant to
u.s.s.G. s   2D1   .1(b) (1).

     15. Newborn lived in the residence with his vrife and child.
There is no evidence that Richard Newborn lived in the house where
defendant properties were          se j- zed.


     16.   Newborn admitted         after receiving his Miranda rights that
the bedroom was his.          Officers .Iocated various personal items of
his, including clothes and documents with his          name   on them in the
bedroom.

     17.   On August      2, 2079, Richard Newborn fil-ed a claim for the
Draco 7.62   39mm    rifle,     and ammunition.

     18. Upon information, Richard Newborn is Newborn's brother.
According to the cl-aim fifed by Richard Newborn, he resides               j-n

Cleveland, Ohio.



                                            5
    Case 2:19-cv-00789 Document 1 Filed 10/31/19 Page 6 of 7 PageID #: 6




     79. Eor the foregoing reasons, the defendant prope.rty is
forfeitable    to the United States, pursuant to 2L U.S.C.                   S


881(a) (6), because it    was purchased with cash that constitutes
proceeds of      the    i11ega1 sale       of       contro.Il-ed substances,
specifical.Iy methamphetamine, a Schedu]e II control-l-ed substance.
     WHEREEORE,   the United States prays that process of warrant in
rem issue   for the arrest of the defendant property, that due notice
be given to aIl- parties to appear and show cause why the forfeiture
should not be decreed; that judgment be entered declaring the
defendant property be forfeited           to the United States for
disposition accordi-ng to law; and that the United States be granted
such other relief as this Court may deem just and proper, together
with the costs and disbursements of this action.

                                   Respectf   u1   Iy submitted,
                                   MICHAEL B. STUART
                                   United States Attorney
                             By:   s,/Christopher R. Arthur
                                   CHRISTOPHER R. ARTHUR
                                   Assistant United States Attorney
                                   WV State Bar No. 9192
                                   300 Virginia Street, East
                                   Room 4000
                                   Charleston, WV 2 5301
                                   Telephone: 304-345-2200
                                   Eax: 304-340-7851
                                   E-maif: chris. arthurGusdoj     .   gov


                                     6
    Case 2:19-cv-00789 Document 1 Filed 10/31/19 Page 7 of 7 PageID #: 7




                                                 VERIFICATION


STATE OE WEST VIRGINIA
COUNTY OE KANAWHA, TO-WIT:


     I, Jonathan Vernon, TFO, decfare under penalty of perjury                              as

provided by 28 U.S.C. S 1746, the following:

     That the foregoing Complaint for Eorfeiture in rem is based
upon reports and information                         I personally have prepared or gathered
and which have been provided to me by various l-aw enforcement
personnel, and that everything contained therein is true                                   and

correct to the best of                 my knowledge and            befief, except where stated
to be upon information and belief, in which case I befieve it to
be true.
     Executed on October 37, 2019.



                                                             JON    HAN VERNON
                                                             TAS    FORCE OEFICER


     Taken, subscribed and sworn to before me this 31st day of
October,2019.

                                                             Notary Public
     My commission expires on

                                                         7
                  mtARY PU&jC ofFrcrAL SElt-
                 PAI'EI.ASUE HUDSON
                     $e   dwedViBiE
            WA rtisim       E   enls J'iy 3t,2OA
           205   SUISITDRII! SCoIT  DEPoI, W 25550
                           Case 2:19-cv-00789 Document 1-1 Filed 10/31/19 Page 1 of 2 PageID #: 8
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
          United States of America                                                                          CAI Draco Pistol, Serial No. DA178112R0, Two Magazines and 80
                                                                                                            rounds of 762.39 Ammunition
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Kanawha
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1      Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           18 U.S.C. 983(a)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture or firearm and ammunition purchased with drug proceeds
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER 2:19-cr-00145
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/31/2019                                                              /s/ Christopher R. Arthur
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                         Case 2:19-cv-00789 Document 1-1 Filed 10/31/19 Page 2 of 2 PageID #: 9
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
      Case 2:19-cv-00789 Document 1-2 Filed 10/31/19 Page 1 of 3 PageID #: 10



                    UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                 CHARLESTON


UNITED STATES OF AMERICA,

                           Plaintiff,

        v.                                    CIVIL ACTION NO. 2:19-00789


CAI DRACO PISTOL, SERIAL NO. DA178112R0
TWO MAGAZINES AND 80 ROUNDS OF 762.39 AMMUNITION

                           Defendants.

(EVERICK NEWBORN AND RICHARD NEWBORN)
 2:19-cr-00145


                    WARRANT OF ARREST AND NOTICE IN REM


TO:     UNITED STATES MARSHAL FOR THE
        SOUTHERN DISTRICT OF WEST VIRGINIA
        OR ANY OF HIS AUTHORIZED DEPUTIES


         WHEREAS,   on   October   31,   2019,   the   United   States   filed   a

Verified Complaint of Forfeiture in the United States District Court

for     the Southern District         of West Virginia, alleging         that the

defendant property was furnished or intended to be furnished in

exchange      for   a    controlled    substance,   or   constitutes     proceeds

traceable to such an exchange, in violation of the Controlled

Substances Act, 21 U.S.C. §§ 801 et seq., and therefore is subject

to forfeiture to the United States pursuant to 21 U.S.C. §

881(a)(6);

                                          1
  Case 2:19-cv-00789 Document 1-2 Filed 10/31/19 Page 2 of 3 PageID #: 11



      WHEREAS,    in    these     circumstances          Rule     G(3)(b)(i)   of     the

Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions directs the Clerk of the Court to issue an arrest

warrant in rem for the arrest of the defendant property; and

      WHEREAS,    the      defendant       property         is    currently    in     the

possession,      custody     or     control         of    the      Drug   Enforcement

Administration;

      YOU ARE, THEREFORE, COMMANDED to arrest the said property,

that is the firearm, magazines and ammunition, and to maintain

custody of it until further Order of this Court respecting the same;

and

      YOU ARE FURTHER COMMANDED TO PUBLISH, or cause the United

States   Attorney to publish, notice of this                       forfeiture action

either in a newspaper of general circulation within the district

once a week for three consecutive weeks, or on an official internet

government    forfeiture     site    for       at   least    30    consecutive      days,

beginning as soon as possible.

      A RETURN of this warrant shall be promptly made to the Court

identifying the individuals upon whom copies were served and the

manner employed, and a statement as to the satisfaction of the

orders herein issued.

      All persons thought to have an interest in or claim against

the defendant property must file a verified claim with the Clerk of

this Court, pursuant to 18 U.S.C. § 983(a)(4)(A) and Rule G(5)(a)

                                           2
  Case 2:19-cv-00789 Document 1-2 Filed 10/31/19 Page 3 of 3 PageID #: 12



of the Supplemental Rules for Certain Admiralty and Maritime Claims,

within thirty-five (35) days after the date on which this notice

was sent, and shall serve and file their answers or a motion under

Rule 12, as directed by Supplemental Admiralty Rule G(5)(b), within

twenty-one (21) days after the filing of their claims. A claimant

waives an objection to in rem jurisdiction or to venue if the

objection is not made by motion or stated in the answer.

     All such claims and answers must be filed with the Office of

the Clerk, United States District Court, P.O. Box 2546, Charleston,

West Virginia 25329, with copies thereof sent to Christopher R.

Arthur,   Assistant    United     States   Attorney,   P.O.   Box    1713,

Charleston, West Virginia 25326. Filing with the Clerk's Office

and service upon the United States also may be done electronically

by accessing the following website: https://ecf.wvsd.uscourts.gov,

referencing this civil action.

     Failure to file such verified claims and answers in the proper

form and in a timely manner may result in such pleadings being

stricken from the record or the plaintiff seeking a default or

final judgment as may be appropriate.

     Dated this _____ day of ___________, 2019.


                                   RORY PERRY II, Clerk
                                   United States District Court


                            By:    ______________________________
                                    Deputy Clerk


                                     3
